     Case 19-50012       Doc 143     Filed 05/01/19   EOD 05/01/19 11:54:24       Pg 1 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

In re:                                                  Chapter 11

USA GYMNASTICS, INC.,                                   Case No. 18-09108-RLM-11

Debtor.                                                 Adv. Proc. No. 1:19-ap-50012


USA GYMNASTICS, INC.,                                   )
                                                        )
Plaintiff,                                              )
                                                        )
                vs.                                     )
                                                        )
ACE AMERICAN INSURANCE COMPANY f/k/a                    )
CIGNA INSURANCE COMPANY, GREAT                          )
AMERICAN ASSURANCE COMPANY, LIBERTY                     )
INSURANCE UNDERWRITERS INC., NATIONAL                   )
CASUALTY COMPANY, RSUI INDEMNITY                        )
COMPANY, TIG INSURANCE COMPANY,                         )
VIRGINIA SURETY COMPANY, INC. f/k/a                     )
COMBINED SPECIALTY INSURANCE                            )
COMPANY, WESTERN WORLD INSURANCE                        )
COMPANY, ENDURANCE AMERICAN                             )
INSURANCE COMPANY, AMERICAN                             )
INTERNATIONAL GROUP, INC., AMERICAN                     )
HOME ASSURANCE COMPANY, and DOE                         )
INSURERS,                                               )
                                                        )
Defendants.                                             )

   USA GYMNASTICS’ UNOPPOSED MOTION FOR LEAVE TO FILE A COMBINED
    BRIEF IN RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT AND
        REPLY BRIEF IN SUPPORT OF PARTIAL SUMMARY JUDGMENT

          Plaintiff, USA Gymnastics, Inc. (“USAG”), pursuant to S.D. Ind. Bankr. R-B-7056-1(b)

and (c), hereby moves to file a combined brief in response to Defendant Liberty Insurance

Underwriters, Inc.’s (“LIU”) Cross-Motion for Summary Judgment and in support of USAG’s

Motion for Partial Summary Judgment in excess of the 35 page limit. In addition, USAG
    Case 19-50012       Doc 143      Filed 05/01/19     EOD 05/01/19 11:54:24         Pg 2 of 5



respectfully requests that its combined brief shall be filed on or before May 17, 2019, the date its

response brief in opposition to LIU’s Cross-Motion for Summary Judgment is due. In support,

USAG states that:

       1.      On March 1, 2019, USAG filed its Motion for Partial Summary Judgment. [Dkt.

        26.]

       2.      On April 19, 2019 LIU filed its response to USAG’s Motion for Partial Summary

Judgment and Cross-Motion for Summary Judgment. [Dkt. 130.]

       3.      Under S.D. Ind. Bankr. R-B-7056-1(b), a party opposing a summary judgment has

28 days to file and serve a response brief not to exceed 35 pages. USAG’s response to LIU’s

Cross-Motion for Summary Judgment is due May 17, 2019.

       4.      Under S.D. Ind. Bankr. R-B-7056-1(c), the movant has 14 days to file and serve a

reply brief not to exceed 20 pages. USAG’s reply in support of Partial Summary Judgment is

due May 3, 2019.

       5.      The rules are silent as to the page limit for any combined brief and, while it is

possible that the Court could interpret that page limit to be 55 pages, USAG, out of an abundance

of caution, hereby requests leave to file a combined brief of 45 pages. Such pages are necessary

because USAG’s response to LIU’s Cross-Motion for Summary Judgment will need to address

new coverage arguments and defenses not presented in USAG’s briefing.

       6.      USAG therefore requests leave to file this potentially oversized combined brief,

which may exceed the Local Rules which are silent on page limits for any such combined brief.

       7.      In addition, LIU’s Cross-Motion for Summary Judgment raises many of the same

issues that are addressed in its response to USAG’s Motion for Partial Summary Judgment.

Given the interrelatedness of the issues, USAG requests that its combined brief shall be filed on



                                                 2
    Case 19-50012       Doc 143     Filed 05/01/19     EOD 05/01/19 11:54:24         Pg 3 of 5



May 17, 2019. LIU does not oppose either of USAG’s requests.

        WHEREFORE, Plaintiff, USA Gymnastics, Inc., pursuant to S.D. Ind. Bankr. R-B-7056-

(1)(b) and (c), hereby requests leave to file an oversized combined brief and a short extension of

time.


                                             Respectfully Submitted,


                                               /s/ Steven A. Baldwin
                                             George M. Plews (#6274-49)
                                             Gregory M. Gotwald (#24911-49)
                                             Tonya J. Bond (#24802-49)
                                             Steven A. Baldwin (#34498-49)
                                             Christopher E. Kozak (#P82156)
                                             PLEWS SHADLEY RACHER & BRAUN LLP
                                             1346 N. Delaware St.
                                             Indianapolis, IN 46202-2415
                                             (317) 637-0700
                                             Attorneys for USA Gymnastics
                                             gplews@psrb.com
                                             ggotwald@psrb.com
                                             tbond@psrb.com
                                             sbaldwin@psrb.com
                                             ckozak@psrb.com




                                                3
    Case 19-50012          Doc 143   Filed 05/01/19      EOD 05/01/19 11:54:24          Pg 4 of 5



                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 1, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties through the Court’s Electronic Case
Filing System. Parties may access this filing through the Court’s system.

Scott P. Fisher                                      James P. Moloy
Drewry Simmons Vornehm, LLP                          Bose McKinney & Evans LLP
sfisher@DSVlaw.com                                   jmoloy@boselaw.com

George R. Calhoun V                                  Kevin P. Kamraczewski
Ifrah PLLC                                           Law Offices of Kevin P. Kamraczewski
george@ifrahlaw.com                                  kevin@kevinklaw.com
Counsel for TIG Insurance Company
                                                     Robert B. Millner
                                                     Ronald D. Kent
                                                     Susan M. Walker
                                                     Dentons US LLP
                                                     robert.millner@dentons.com
                                                     ronald.kent@dentons.com
                                                     susan.walker@dentons.com
                                                     Counsel for Virginia Surety Company Inc., f/k/a
                                                     Combined Specialty Insurance Company

Jeffrey B. Fecht                                     Wendy D. Brewer
Riley Bennett Egloff LLP                             Phillip A. Martin
jfecht@rbelaw.com                                    Fultz Maddox Dickens PLC
                                                     wbrewer@fmdlegal.com
Cassandra L. Jones                                   pmartin@fmdlegal.com
Walker Wilcox Matousek LLP
cjones@wwmlawyers.com                                Abigail E. Rocap
Counsel for RSUI Indemnity Company                   Bates Carey LLP
                                                     arocap@batescarey.com
                                                     Counsel for Endurance American Insurance
                                                     Company

Harley K. Means                                      Bruce L. Kamplain
Stephen J. Peters                                    Cynthia E. Lasher
Kroger Gardis & Regas, LLP                           Norris Choplin Schroeder LLP
hmeans@kgrlaw.com                                    bkamplain@ncs-law.com
speters@kgrlaw.com                                   clasher@ncs-law.com
                                                     Counsel for Western World Insurance Company
Eric D. Freed
Cozen & O’Connor
efreed@cozen.com
Counsel for ACE American Insurance Company
f/k/a CIGNA Insurance Company




                                                 4
    Case 19-50012         Doc 143     Filed 05/01/19       EOD 05/01/19 11:54:24        Pg 5 of 5



Ginny L. Peterson                                      Hans H. J. Pijls
Casey R. Stafford                                      Dinsmore & Shohl LLP
Kightlinger & Gray, LLP                                Hans.pijls@dinsmore.com
gpeterson@k-glaw.com                                   Counsel for National Casualty Company
cstafford@k-glaw.com

Nancy D. Adams
Mathilda S. McGee-Tubb
Laura Bange Stephens
Mintz Levin Cohn Ferris Glovsky & Popeo, PC
nadams@mintz.com
msmcgee-tubb@mintz.com
lbstephens@mintz.com
Counsel for Liberty Insurance Underwriters, Inc.

Susan N.K. Gummow                                      Karen M. Dixon
Igor Shleypak                                          Michael M. Marick
Foran Glennon Palandech Ponzi & Rudloff PC             Skarzynski Marick & Black LLP
sgummow@fgppr.com                                      kdixon@skarzynski.com
ishleypak@fgppr.com                                    mmarick@skarzynski.com
Counsel for American International Group, Inc. &
American Home Assurance Company                        Joshua D. Weinberg
                                                       Katherine M. Hance
                                                       Shipman & Goodwin LLP
                                                       jweinberg@goodwin.com
                                                       khance@goodwin.com
                                                       Counsel for Great American Assurance Company

U.S. Trustee                                           Catherine L. Steege
Office of U.S. Trustee                                 Melissa M. Root
ustpregion10.in.ecf@usdoj.gov                          Jenner & Block LLP
                                                       csteege@jenner.com
                                                       mroot@jenner.com
                                                       Counsel for Debtor USA Gymnastics




                                                         /s/ Steven A. Baldwin




                                                   5
